CULPEPPER, Judge.
For the reasons stated in the companion case of Leanna Matthews Barnes, et *295al., and Mary Ann Dunbar Wilkerson, et al. v. Liberty Mutual Insurance Company, et al., La.App., 350 So.2d 288, in which a separate decision is being rendered by us this date, the judgment of the district court in the present case is affirmed. All costs of this appeal are assessed against the State of Louisiana through the Department of Highways, insofar as such costs may be assessed against a state agency.
AFFIRMED.